


 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.


Exhibit 10.2





LICENSE AGREEMENT


BY AND AMONG




THE MEDICINES COMPANY


AND


APP PHARMACEUTICALS, LLC AND APP PHARMACEUTICALS, INC.








DATED AS OF JANUARY 22, 2012


    




--------------------------------------------------------------------------------






LICENSE AGREEMENT




THIS LICENSE AGREEMENT (this “Agreement”) is entered into as of January 22, 2012
(the “Effective Date”) by and between, on the one hand The Medicines Company, a
company organized and existing under the laws of the State of Delaware with
offices located at 8 Sylvan Way, Parsippany, New Jersey 07054 and its Affiliates
(collectively, “MDCO”), and, on the other hand, APP Pharmaceuticals, LLC, a
limited liability company organized and existing under the laws of the State of
Delaware with offices at 1501 East Woodfield Road, Suite 300 East, Schaumburg,
Illinois 60173 and its Affiliates, and APP Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware with offices at
1501 East Woodfield Road, Suite 300 East, Schaumburg, Illinois 60173 and its
Affiliates, (collectively, “APP”). MDCO and APP are collectively referred to
herein as the “Parties,” or each individually as a “Party.”
  
R E C I T A L S:
WHEREAS, MDCO is the owner of NDA (as defined below) No. 20-873, which was
approved by the FDA (as defined below) for the Manufacture (as defined below)
and sale of Angiomax (as defined below);
WHEREAS, APP Pharmaceuticals, LLC submitted Abbreviated New Drug Application No.
90-189 (together with any amendments, supplements, or other changes thereto, the
“APP ANDA”) to the FDA under Section 505(j) of the Federal Food, Drug, and
Cosmetic Act (21 U.S.C. §355(j)) seeking approval to engage in the manufacture,
use and sale of the bivalirudin for injection product that is the subject of the
APP ANDA (the “APP Product”);
WHEREAS, APP subsequently amended the APP ANDA to include a “paragraph IV
certification” seeking approval to engage in the manufacture, use and sale of
the APP Product (as defined below) prior to the expiration of United States
Patent Nos. 7,582,727 and 7,598,343 (the “Litigated Patents”);
WHEREAS, APP admits that the APP Product infringes the Litigated Patents and
that the Litigated Patents are valid and enforceable;
WHEREAS, MDCO and APP are parties to a certain Settlement Agreement of even date
herewith (the “Settlement Agreement”), pursuant to which MDCO and APP are
settling pending litigation; and
WHEREAS, pursuant to the Settlement Agreement, MDCO and APP have agreed to enter
into this Agreement.
NOW THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements described herein and in the Settlement Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.Definitions. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Settlement Agreement.


1.1“'404 Patent” means U.S. Patent No. 5,196,404.


1.2“Accelerated Launch Date” means the earlier of: [**].


1.3“Affiliate” means a Person that controls, is controlled by or is under common
control with a Party. For the purposes of this definition, the word “control”
(including, with correlative meaning, the terms “controlled by” or “under common
control with”) means the actual power, either directly or indirectly through one




--------------------------------------------------------------------------------




or more intermediaries, to direct the management and policies of such Person,
whether by the ownership of fifty percent (50%) or more of the voting interest
of such Person (it being understood that the direct or indirect ownership of a
lesser percentage of such interest shall not necessarily preclude the existence
of control), or by contract or otherwise.


1.4“AG Product” means a generically Labeled lyophilized product containing the
Compound that is Marketed and/or supplied under MDCO's NDA, described therein
now or hereafter.


1.5“AG Supply Agreement” shall have the meaning assigned to such term in the
Settlement Agreement.


1.6“Agreement” shall have the meaning assigned to such term in the preamble to
this Agreement.
1.7“ANDA” means an Abbreviated New Drug Application submitted to the FDA for
approval to Manufacture and/or Market and/or import a pharmaceutical product in
or for the Territory.


1.8“Angiomax” means any pharmaceutical product which is approved for Marketing
in the Territory pursuant to MDCO's NDA; provided that Angiomax shall not
include a product containing an active pharmaceutical ingredient in addition to
the Compound.


1.9“Anticipated Launch Date” means May 1, 2019.


1.10“APP” shall have the meaning assigned to such term in the preamble to this
Agreement.


1.11“APP AG Product” means AG Product supplied to APP pursuant to the AG Supply
Agreement.


1.12“APP AG Product Gross Profits” means the Net Sales for APP AG Product less
the APP AG Product Manufacturing Costs.


1.13“APP AG Product Manufacturing Costs” for APP AG Product shall mean,
respectively, [**].


1.14“APP ANDA” shall have the meaning assigned to such term in the Recitals,
[**].


1.15“APP Attorney or Agent” shall have the meaning assigned to such term in
Section 3.7.


1.16“APP AG Launch Date” means any of the following dates:


1.16.1[**];


1.16.2[**]; and


1.16.3[**].


1.17“APP Launch Date” means the earlier of:


1.17.1[**];


1.17.2[**];
 
1.17.3[**]; and






--------------------------------------------------------------------------------




1.17.4[**].


1.18“APP Liability” shall have the meaning assigned to such term in Section 7.2.


1.19“APP Party” shall have the meaning assigned to such term in Section 7.1.


1.20“APP Product” means any product which is the subject of the APP ANDA, [**].


1.21“Applicable Law” means the applicable Laws, rules, regulations, guidelines
and requirements of any Governmental Authority related to the development,
registration, Manufacture, Marketing or importation of the APP Product in or for
the Territory or the performance of either Party's obligations under the
Settlement Documents.


1.22“[**]” means the [**].


1.23“[**]” means the [**].


1.24“Authorized AG Product” means an AG Product: (i) authorized, whether
pursuant to a license, supply arrangement, covenant not to sue, release, waiver
or the like, for Marketing pursuant to an agreement between MDCO and a Third
Party; [**].


1.25“Authorized Generic ANDA Product” means [**].


1.26“Authorized Launch Date” means the [**].


1.27“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or required by Law to close.


1.28“Claim” means any Third Party claim, lawsuit, investigation, proceeding,
regulatory action or other cause of action.


1.29“Commercially Reasonable Efforts” means efforts and diligence in accordance
with the subject Party's reasonable and sound business, legal, medical and
scientific judgment and in accordance with the efforts and resources such Party
would use in other aspects of its business that have similar commercial value
and market potential, taking into account the competitiveness of the
marketplace, the business life-cycle, the proprietary position of the company
and the company's profitability of the pertinent product.


1.30“Compound” means bivalirudin.


1.31“Confidential Information” means any scientific, technical, formulation,
process, Manufacturing, clinical, non-clinical, regulatory, Marketing, financial
or commercial information or data relating to the business, projects, employees
or products of either Party and provided by one Party to the other by written,
oral, electronic or other means in connection with this Agreement.


1.32“Consent Judgment” shall have the meaning assigned to such term in the
Settlement Agreement.


1.33“Covenant Not to Sue” shall have the meaning assigned to such term in
Section 3.5.


1.34“[**]” means the [**].


1.35“[**]” shall have the meaning assigned to such term in Section 3.10.1.






--------------------------------------------------------------------------------




1.36“Effective Date” shall have the meaning assigned to such term in the
preamble to this Agreement.


1.37“FDA” means the United States Food and Drug Administration or any successor
agency thereof.


1.38“Final Court Decision” means a final decision of any Federal court from
which no appeal has been or can be taken (other than a petition to the United
States Supreme Court for a writ of certiorari).


1.39“[**]” means [**].


1.40“First Commercial Sale” means the Shipment of commercial quantities of
product for immediate commercial sale to major retail chains, major
pharmaceutical wholesalers, or managed care providers in the Territory, [**].


1.41“Force Majeure” means any circumstances reasonably beyond a Party's control,
including, acts of God, civil disorders or commotions, acts of aggression, fire,
explosions, floods, drought, war, sabotage, embargo, utility failures, supplier
failures, material shortages, labor disturbances, a national health emergency,
or appropriations of property.


1.42“GAAP” means generally accepted accounting principles in effect in the
United States from time to time, consistently applied.


1.43“Generic Equivalent Product” means any lyophilized pharmaceutical product
containing the Compound as its sole active ingredient which is submitted to the
FDA for Regulatory Approval pursuant to an ANDA as a Therapeutic Equivalent to
Angiomax.


1.44“Governmental Authority” means any court, tribunal, arbitrator, agency,
legislative body, commission, official or other instrumentality of: (i) any
government of any country; or (ii) a federal, state, province, county, city or
other political subdivision thereof.


1.45“IMS Data” means the use and prescription data available from IMS Health
Incorporated or substantially similar data available from any successor entity.


1.46“Label” means any Package labeling designed for use with a product,
including the package insert for such product that is approved by the FDA, and
“Labeled” or “Labeling” shall have the correlated meaning.


1.47“Launch” means the first Shipment of APP Product by APP to an unaffiliated
Third Party.


1.48“Law” or “Laws” means all laws, statutes, rules, codes, regulations, orders,
judgments and/or ordinances of any Governmental Authority.


1.49“License and Authorization” shall have the meaning assigned to such term in
Section 2.2.


1.50“Litigated Patents” shall have the meaning assigned to such term in the
Recitals.


1.51“Losses” means any liabilities, damages, costs or expenses, including
reasonable attorneys' fees and expert fees, incurred by any Party that arises
from any claim, lawsuit or other action by a Third Party.


1.52“Manufacture” means all activities related to the manufacturing, development
and use of a pharmaceutical product, or any ingredient thereof, including,
manufacturing Compound or supplies for development, manufacturing a product for
commercial sale, packaging, in-process and finished product testing,




--------------------------------------------------------------------------------




release of product or any component or ingredient thereof, quality assurance
activities related to manufacturing and release of product, ongoing stability
tests and regulatory activities related to any of the foregoing, and
“Manufactured” or “Manufacturing” shall have the correlated meaning.


1.53“Market” means to distribute, promote, advertise, market, offer for sale or
sell, to a Third Party, and “Marketing” or “Marketed” shall have the correlated
meaning.


1.54“MDCO” shall have the meaning assigned to such term in the preamble to this
Agreement.


1.55“MDCO Liability” shall have the meaning assigned to such term in Section
7.1.


1.56“MDCO Party” shall have the meaning assigned to such term in Section 7.2.


1.57 “MDCO's External Auditor” shall have the meaning assigned to such term in
5.7.


1.58“MDCO's NDA” means MDCO's NDA No. 20-873, as amended, or supplemented, for
the Regulatory Approval of Angiomax.


1.59“MDCO's Patents” means: (i) the Litigated Patents and any patent that issues
as a result of a continuation, continuation-in-part, divisional, reexamination
or reissue thereof; and (ii) except for the '404 Patent, any other present or
future U.S., international, or foreign patent owned, licensed or controlled by
MDCO or any of its Affiliates which claims cover the Manufacturing, Marketing,
using, or importing of the APP Product or APP AG Product. [**].


1.60“Net Sales” shall equal the gross amount invoiced for sales of the APP AG
Product by APP to Third Parties in the Territory less the following, deductions
from such gross sales, all as determined in accordance with APP's standard
practices for other pharmaceutical products and consistent with the customary
practices in the generic pharmaceutical industry in the Territory, consistently
applied, and which, as applicable, are actually incurred, allowed, accrued or
specifically allocated. For the sake of clarity, all such deductions represent
reductions to the gross amount invoiced for sales of the APP AG Product by APP
to Third Parties in the Territory in accordance with GAAP:


1.60.1[**] percent ([**]%) of gross sales for cash discounts;


1.60.2reasonable estimates for chargebacks, rebates, administrative fee
arrangement and similar price concessions offered to wholesalers and other
distributors, buying groups, health care insurance carriers, pharmacy benefit
management companies, health maintenance organizations, other institutions or
health care organizations or other customers directly related to the sale of APP
AG Product;


1.60.3reasonable estimates for customer returns of APP AG Product (including as
a result of recalls);


1.60.4reasonable estimates for rebates or other price reductions provided, based
on sales of APP AG Product to any governmental or regulatory authority in
respect of state or federal Medicare, Medicaid or similar programs; and


1.60.5reasonable estimates for billing adjustments, price or shelf stock
adjustments, or other promotional allowances.


1.61“NDA” means a New Drug Application (or equivalent regulatory mechanism)
filed with the FDA pursuant to and under 21 U.S.C. § 355(b) (as amended,
supplemented or replaced), together with the FDA's implementing rules and
regulations.




--------------------------------------------------------------------------------






1.62“Package” means all primary containers, including bottles, cartons, shipping
cases or any other like matter used in packaging or accompanying a product, and
“Packaged” or “Packaging” shall have the correlated meaning.


1.63“Party” or “Parties” shall have the meaning assigned to such term in the
preamble to this Agreement.


1.64“Patent Term Extension” means any extension of the patent term of the '404
Patent beyond March 23, 2010 for any reason including, but not limited to,
legislative, judicial actions or action by the U.S. Patent and Trademark Office.


1.65“Pending Appeal” shall have the meaning assigned to such term in the
Settlement Agreement.


1.66“Pending Litigation” shall have the meaning assigned to such term in the
Settlement Agreement.


1.67“Person” means any individual, partnership, association, corporation,
limited liability company, trust, or other legal person or entity.


1.68“Regulatory Approval” means final Marketing approval by the FDA for the sale
and Marketing of a pharmaceutical product in the Territory.


1.69“[**]” shall have the meaning assigned to such term in Section 2.2.


1.70“Settlement Agreement” shall have the meaning assigned to such term in the
Recitals.


1.71“Settling Party” shall have the meaning assigned to such term in Section
11.5.


1.72“Shipped” means, with respect to a product, when a Person has delivered
shipments of such product to a common carrier for shipment to its customers for
resale; in each instance, a “Shipment,” “Ship” or “Shipping” shall have the
correlated meaning.


1.73“[**]” means [**].


1.74“Term” shall have the meaning assigned to such term in Section 10.1.


1.75“Territory” means the United States of America, and its territories,
commonwealths, districts and possessions, including the Commonwealth of Puerto
Rico.


1.76“Therapeutic Equivalent” shall have the meaning given to it by the FDA in
the current edition of the “Approved Drug Products with Therapeutic Equivalence
Evaluations” (a/k/a the “Orange Book”) as may be amended from time to time
during the Term.


1.77“Third Party” or “Third Parties” means any Person or entity other than a
Party or its Affiliates.


1.78“Third Party License” shall have the meaning assigned to such term in
Section 3.10.1.


2.License and Authorization


2.1Subject to the terms, conditions and limitations hereof, including the
conditions set forth in




--------------------------------------------------------------------------------




Section 3, MDCO hereby grants to APP a non-exclusive license (except as provided
in Section 2.2), under MDCO's Patents to: (i) Manufacture, have Manufactured,
import and Market the APP Product in or for the Territory, on and after the
applicable APP Launch Date; (ii) Manufacture, and have Manufactured, import and
conduct regulatory activities regarding APP Product prior to the APP Launch Date
(but not to Market (except as provided in Section 3.1) or Ship the APP Product
prior to the APP Launch Date) in sufficient quantities for the Launch of APP
Product and to permit APP to Market and Ship the APP Product beginning on and
after the APP Launch Date; and (iii) [**]. To the extent MDCO owns or controls
any regulatory exclusivities granted by the FDA that may prevent Regulatory
Approval of the APP Product or APP's Manufacture, importing or Marketing of APP
Product in the Territory as permitted hereunder, MDCO hereby waives, effective
as of the date that APP is licensed to conduct the applicable activity
hereunder, such exclusivities and shall, if requested by APP and if applicable,
send the FDA (within [**] Days of APP's request), a written confirmation (a copy
of which shall be sent to APP prior to submission to the FDA for APP's review
and comment) of MDCO's agreement to waive, effective as of the date that APP is
licensed to conduct the applicable activity hereunder, such regulatory
exclusivities with respect to the APP Product and/or the APP ANDA; provided,
however, that the foregoing waiver shall not apply with respect to any pediatric
exclusivity attached to the '404 Patent.


2.2The license and authorization granted in Section 2.1 of this Agreement are
referred to herein as the “License and Authorization.” Except to the extent
permitted pursuant to Section 11.3, and without derogating from APP's “have
Manufactured” rights set forth in Section 2.1, APP shall not have the right to
sublicense, assign or transfer any of its rights under the License and
Authorization. [**].


2.3[**].


2.4[**].


2.5Except as set forth in the License and Authorization or expressly set forth
in this Agreement, there are no authorizations, licenses or rights granted by
either Party under this Agreement, by implication, estoppel or otherwise,
including any right granted to APP to Market or Manufacture any Generic
Equivalent Product except under the APP ANDA. Nothing herein shall be construed
as the granting of any license or right to or under the '404 Patent. All rights
not expressly granted by MDCO herein are hereby retained by MDCO. In addition,
except as set forth in Section 2.2, MDCO explicitly retains the right itself or
through an Affiliate to Market a generically Labeled version of Angiomax, and
MDCO is free to grant a license under MDCO's Patents and/or supply AG Product to
any Third Party.


3.Conditions


3.1APP hereby agrees that it shall not Market or Ship APP Product in the
Territory prior to the applicable APP Launch Date. Notwithstanding the
foregoing, APP shall be permitted (i) [**] days in advance of the Anticipated
Launch Date [**] to inform potential customers of the date on which APP would be
permitted to sell the APP Product or APP AG Product; and (ii) [**] days in
advance of the Anticipated Launch Date [**] to engage in confidential
non-binding and preliminary pricing and non-binding and preliminary contracting
activities with respect to the APP Product or APP AG Product.


3.2APP hereby agrees not to (i) challenge, or in any way support or lobby for
legislation that would affect, any Patent Term Extension or the validity or
enforceability of the Litigated Patents or the '404 Patent; (ii) aid, abet,
assist, enable or participate with any Third Party in a challenge to, or in
supporting or lobbying in any way for legislation that would affect, any Patent
Term Extension or the validity or enforceability of the Litigated Patents or the
'404 Patent or the non-infringement by a Generic Equivalent Product sold by a
Third Party of the Litigated Patents or the '404 Patent in or for the Territory,
except to the extent required by court order or other Applicable Law; (iii)
Market or Manufacture a Generic Equivalent Product other than the APP Product
pursuant to the License and Authorization; or (iv) aid, abet, enable or contract
with any Third Party regarding the Marketing or Manufacturing of any Generic
Equivalent Product in or for the Territory other than the APP Product. [**].





--------------------------------------------------------------------------------




3.3In addition to any other right or remedy MDCO may be entitled to, in the
event that during the Term, APP breaches Sections 3.2 or 3.7, MDCO may, at its
sole discretion, immediately, effective upon notice to APP, terminate the
Settlement Documents, and/or this Agreement.


3.4Nothing set forth herein or in the other Settlement Documents shall be deemed
to give MDCO any control over any Marketing exclusivity that may be granted to
APP by the FDA in connection with the APP ANDA or the APP Product. Nothing set
forth herein or in the other Settlement Documents shall be deemed to prevent or
restrict APP from Manufacturing or Marketing any Generic Equivalent Product
which would not infringe MDCO's Patents, and nothing herein shall prohibit APP
from entering into any agreement with a Third Party related to any Generic
Equivalent Product that does not infringe MDCO's Patents.


3.5MDCO hereby covenants that it will not sue, assert any claim or counterclaim
against, otherwise participate in any action or proceeding against APP or its
Affiliates or any of their shareholders, licensees, sublicensees, customers,
suppliers, importers, manufacturers, distributors, marketing partners, insurers,
or any heirs, administrators, executors, predecessors, successors, or assigns of
the foregoing, or cause or authorize any person or entity to do any of the
foregoing, in each case claiming or otherwise asserting that the Manufacture or
use anywhere in the world for exportation into the Territory, or the Marketing,
sale, offer for sale, or importation of the APP Product (and for clarity, the
Compound used to Manufacture the APP Product), in or for the Territory in
accordance with this Agreement, infringes MDCO's Patents (and any other United
States or foreign patent issued now or in the future, except for the '404 Patent
or any patent covering a ready to use patent) insofar as MDCO's Patents apply to
the APP ANDA or the APP Product (the “Covenant Not to Sue”). MDCO will impose
the foregoing Covenant Not to Sue on any Third Party to which MDCO may assign,
grant a right to enforce, or otherwise transfer (by any means) any of MDCO's
Patents subject to the foregoing Covenant Not to Sue. The Covenant Not to Sue
shall not apply in the event APP has violated the Consent Judgment or has
materially breached this Agreement or the Settlement Agreement. For any of
MDCO's Patents listed in the FDA's Orange Book, the Covenant Not to Sue will
hereby be treated as a non-exclusive license, so that APP or its Affiliates may
file and maintain with the FDA “Paragraph IV Certifications” under 21 U.S.C. §
355(j)(2)(A)(vii)(IV) (as amended or replaced) and 21 U.S.C. § 355(b)(2)(A)(iv)
(as amended or replaced) with respect thereto. [**].


3.6In consideration of the mutual execution of the Settlement Documents and the
mutual agreement to be legally bound by the terms hereof, MDCO and APP, with the
intention of binding themselves and their respective Affiliates, and their
respective predecessors, successors, heirs and assigns, directors, officers,
employees and representatives, hereby fully, finally and irrevocably release and
discharge each other from any and all actions, causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, liabilities, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, counterclaims,
demands, costs, expenses, losses, liens and obligations, whatsoever, in law or
equity, whether known or unknown, and waive any and all defenses, occurring
before or as of the Effective Date related to the Litigated Patents, including
(i) in connection with the Pending Litigation, (ii) APP's making, using,
selling, offering for sale or importing Compound anywhere in the world for
purposes of selling Compound to APP's customers prior to the Effective Date,
(iii) associated with the APP ANDA and APP Product, and including MDCO's
assertion of the Litigated Patents against APP, or (iv) all other claims that
were asserted or could have been asserted in the Pending Litigation. For
purposes of clarity, nothing herein shall inhibit any Party's ability to enforce
the terms of this Agreement or the Settlement Agreement; MDCO's ability to
enforce any patent, including the MDCO's Patents against Third Parties, except
as specifically provided in the Covenant Not to Sue; or APP's ability to
challenge the infringement of any patent, including the Litigated Patents and
the '404 Patent, in connection with any product or ANDA other than the APP
Product and APP ANDA.


3.7Except to the extent required by any Governmental Authority, or Applicable
Law, APP shall not release (including any oral or written release or waiver of
any right) any attorney (including any of the attorneys or law firms of record
in the Pending Litigation or Pending Appeal) or any agent or consultant (whether
retained by APP or by any attorney that represents APP) (“APP Attorney or
Agent”) to: (i) assist, or cooperate with, any Third Party (including any
current or future litigant in a litigation against MDCO) with respect to a
Generic Equivalent Product, the Litigated Patents, the '404 Patent, or otherwise
with respect to Angiomax in the Territory, or




--------------------------------------------------------------------------------




(ii) [**]. APP shall not release, grant a waiver of conflict of interest or
otherwise take any action which would allow or permit any APP Attorney or Agent
(i) to breach the confidentiality of non-public information to which such
attorney had access in connection with the Pending Litigation or Pending Appeal;
or (ii) to represent or otherwise assist any Third Party (including any current
or future litigant in a litigation against MDCO) with respect to a Generic
Equivalent Product, the Litigated Patents, the '404 Patent, or otherwise with
respect to Angiomax in the Territory. [**].


3.8[**].


3.9At the request of APP, MDCO will submit appropriate and necessary
documentation to the FDA evidencing the licenses, waivers and covenants granted
to APP under this Agreement.


3.10[**].


3.10.1[**].


3.10.2[**].


3.11    Following the Effective Date, the Parties agree to negotiate in good
faith and work diligently to executive within [**] an agreement pursuant to
which MDCO, [**], will use Commercially Reasonable Efforts to supply Compound to
APP for use by APP in the Manufacture of APP Product for Marketing solely
pursuant to the License and Authorization. Except as otherwise provided or
required in an agreement with a Third Party, [**].
4.Marketing of APP AG Product and APP Product


4.1During any period APP is paying a royalty under Sections 4.5 for APP AG
Product, APP shall, at its sole cost and expense, utilize Commercially
Reasonable Efforts in Marketing the APP AG Product in the Territory to maximize
sales of APP AG Product. During the Term prior to the APP Launch Date, APP shall
not enter into any arrangements or agreements with any Third Party to Market APP
Product or APP AG Product in the Territory without MDCO's prior written consent,
which shall not be unreasonably withheld, except that APP shall not be
restricted in entering into customary agreements with its ordinary trade
customers including, wholesalers, distributors, and retailers or with suppliers
and vendors of advertising, marketing and promotional services.


4.2Except as provided in Section 11.3, only APP shall be permitted to Launch and
Market APP Product or the APP AG Product under this Agreement.


4.3It is the intent of APP to seek to sell APP AG Product so as to maximize APP
AG Product Gross Profits. APP will have sole discretion, however, in setting the
price for the sale of the APP AG Product in the Territory. APP will also agree
that if it prices APP AG Product in order to gain or maintain sales of other
products, then for purposes of calculating the payments due hereunder, the Net
Sales of such APP AG Product shall be adjusted to reverse any discount which was
given to a customer that was in excess of customary discounts for the APP AG
Product (or, in the absence of relevant data for this APP AG Product, other
similar products under similar market conditions).


4.4Notwithstanding the above, APP shall use Commercially Reasonable Efforts to
obtain Regulatory Approval of the APP ANDA.


4.5APP AG Product Royalty. APP will pay to MDCO a royalty of [**] percent
([**]%) of APP AG Product Gross Profits on APP AG Product.


4.6Royalty Payments. Payments due under this Section 4 shall be made within [**]
days from the end of each calendar quarter in which APP AG Product is sold. All
such payments shall include a report




--------------------------------------------------------------------------------




detailing the calculation of gross sales, Net Sales, APP AG Product Gross
Profits and the royalties payable hereunder.


4.7Annual True-Up. Within [**] days after the end of the last calendar year
during the Term in which fees are payable to MDCO pursuant to this Section 4,
APP shall perform a “true up” reconciliation (and shall provide MDCO with a
written report of such reconciliation) of the items comprising deductions from
Net Sales outlined in Sections 1.60.2, 1.60.4 and 1.60.5. The reconciliation
shall be based on actual cash paid or credits actually issued plus an estimate
for any remaining liabilities incurred related to APP AG Product but not yet
paid. If the foregoing reconciliation report shows either an underpayment or an
overpayment between the Parties, the Party owing payment to the other Party
shall pay the amount of the difference to the other Party within [**] days of
the date of delivery of such report.


4.8Final True-Up. Within [**] months after the end of the last calendar year
during the Term in which fees are payable to MDCO pursuant to this Section 4,
APP shall perform a “true-up” reconciliation (and shall provide MDCO with a
written report of such reconciliation) of the items comprising deductions from
Net Sales for returns as outlined in Section 1.60.3. The reconciliation shall be
based on actual cash paid or credits issued for returns, through the [**] month
period following the termination of the Supply Term. If the foregoing
reconciliation report shows either an underpayment or an overpayment between the
Parties, the Party owing payment to the other Party shall pay the amount of the
difference to the other Party within [**] days of the date of delivery of such
report.


4.9Maintenance of Records. During the Term, and for a period of [**] thereafter,
APP shall, and shall ensure that its Affiliates shall, keep at either its normal
place of business, or at an off-site storage facility, detailed, accurate and up
to date:


4.9.1records and books of account sufficient to confirm the calculation of the
gross sales, Net Sales, APP AG Product Gross Profits, and the royalties payable
hereunder; and


4.9.2information and data contained in any invoices or reports accompanying any
payment to MDCO provided to MDCO in connection with this Agreement.


4.10Inspection. On no less than [**] Business Days notice from MDCO, APP shall
make all the records, books of account, information and data referred to in
Section 4.9 of this Agreement available for inspection during normal business
hours by an internationally recognized independent accounting firm selected by
MDCO and reasonably acceptable to APP that is not paid in whole or in part by a
contingent fee arrangement, (“MDCO's External Auditor”) for the purpose of
general review or audit; provided that MDCO may not request such inspection more
than once in any calendar year. Upon reasonable belief of discrepancy or
dispute, MDCO's External Auditor shall be entitled to take copies or extracts
from such records, and books of account (but only to the extent related to the
contractual obligations set out in this Agreement) during any review or audit,
provided MDCO's External Auditor signs a confidentiality agreement with APP
providing that such records, and books of account shall be treated as
Confidential Information which may not be disclosed to any Person, including
MDCO. MDCO's External Auditor shall only disclose to MDCO the results of the
MDCO's External Auditor's audit, which results shall be concurrently disclosed
to APP. Any underpayment or overpayment of amounts due hereunder as reflected by
MDCO's External Auditor's results shall be promptly paid by the Party owing
payment.


4.11Inspection Costs. MDCO shall be solely responsible for its costs in making
any such review and audit, unless MDCO identifies a discrepancy in the
calculation of royalties paid to MDCO under this Agreement in any calendar year
from those properly payable for that calendar year of [**] percent ([**]%) or
greater, in which event APP shall be solely responsible for the cost of such
review and audit and shall pay MDCO any payment due. All information disclosed
by APP or its Affiliates pursuant to this Section 4 shall be deemed APP's
Confidential Information.


4.12Payment Method. All payments to be made by APP to MDCO under this Agreement
shall




--------------------------------------------------------------------------------




be in United States dollars in immediately available funds and shall be made by
wire transfer to the account designated by MDCO, such account to be designated
by MDCO at least five (5) Business Days prior to the date any such payment is
due.


4.13Late Payments. In addition to any other rights and remedies, in the event
payments required to be made under this Agreement are not made on or prior to
the required payment date, the amount of the late payment shall bear interest at
the lesser of [**] percent ([**]%) above the prime rate reported in The Wall
Street Journal (Eastern Edition) on the date such payment was due and the
maximum permissible rate under the Law commencing on the date such payment is
due until such date as the payment is made.


4.14Taxes. MDCO shall be responsible for and shall pay all taxes payable on any
income to MDCO or any payments by APP to MDCO. APP and MDCO shall bear sole
responsibility for payment of compensation to their respective personnel,
employees or subcontractors and for all employment taxes and withholding with
respect to such compensation pursuant to Applicable Law. APP shall have the
right to withhold taxes in the event that the revenue authorities in any country
require the withholding of taxes on amounts paid hereunder to MDCO. APP shall
secure and promptly send to MDCO proof of such taxes, duties or other levies
withheld and paid by APP for the benefit of MDCO. Each Party agrees to cooperate
with the other Party in claiming exemptions from such deductions or withholdings
under any agreement or treaty from time to time in effect.


5.Confidentiality


5.1Confidentiality Obligation. The Parties and their respective employees,
directors, officers, consultants and contractors shall keep and maintain as
confidential any Confidential Information supplied by the other Party during the
Term. The confidentiality and non-disclosure obligations contained in this
Agreement shall not apply to the extent that, evidenced by written records or
similar proof, such Confidential Information is:


5.1.1at the time of disclosure by one Party to the other, in the public domain
or otherwise publicly known;


5.1.2after disclosure by one Party to the other becomes part of the public
domain, or otherwise publicly known, other than by breach by a Party of any
obligation of confidentiality;


5.1.3information which the receiving Party can establish by competent evidence
was already in its possession at the time of receipt or was independently
developed by the receiving Party; or


5.1.4received from a Third Party who was lawfully entitled to disclose such
information free of an obligation of confidentiality.


5.2Exceptions. Notwithstanding Section 5.1, in addition to any disclosure
allowed under Section 11.5 the Party receiving Confidential Information may
disclose such Confidential Information to the extent that such disclosure has
been ordered by a court of law or directed by a Governmental Authority, provided
that, the disclosure is limited to the extent ordered or directed and wherever
practicable, the Party that owns the Confidential Information has been given
sufficient written notice in advance to enable it to seek protection or
confidential treatment of such Confidential Information.


5.3Expiration of Confidentiality. The confidentiality obligation contained in
this Section 5 shall survive the termination or expiry of this Agreement for so
long as such information remains confidential.


5.4Disclosure. If a Party is subpoenaed or otherwise requested by any Person,
including any Governmental Authority, to give testimony or provide information
which in any way relates to this Agreement, the APP Product or practices
associated with the APP Product, such Party shall give the other Party prompt
notice of




--------------------------------------------------------------------------------




such request, and unless otherwise required by Law, shall make no disclosure
until such other Party has had a reasonable opportunity to contest the right of
the requesting Person to such disclosure. The Parties shall provide each other
with all reasonable cooperation and generally make its employees available to
give testimony or to provide reasonable assistance in connection with any
lawsuits, claims, proceedings and investigations relating to this Agreement, the
APP Product or practices associated with the APP Product.


5.5Enforcement. The Parties agree that equitable relief, including injunctive
relief and specific performance, is appropriate in enforcing the confidentiality
provisions of this Agreement. In the event of any such action to construe this
provision, the prevailing Party will be entitled to recover, in addition to any
charges fixed by the court, its costs and expenses of suit, including reasonable
attorney's fees. Such remedies shall not be deemed to be the exclusive remedies
for a breach of this provision, but shall be in addition to all other remedies
available at law or equity.


6.Representations and Warranties of Parties
MDCO represents and warrants to APP that MDCO possess the rights and authority
to grant the License and Authorization to APP and its Affiliates under this
Agreement, and with respect to Sections 6.1 and 6.2 below, each of MDCO and APP
represents, warrants, and covenants, to the other Party that:
6.1Organization and Authority. Such Party is a corporation or limited liability
company duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its formation. Such Party has the requisite power and
authority to enter into this Agreement. Such Party has the requisite power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder. The execution and delivery of this Agreement and the
performance by such Party of its obligations hereunder have been authorized by
all requisite action on its part. This Agreement has been validly executed and
delivered by such Party, and, assuming that such documents have been duly
authorized, executed and delivered by the other Party, constitutes a valid and
binding obligation of such Party, enforceable against such Party in accordance
with its terms.


6.2Consents and Approvals; No Violations.


6.2.1Except as otherwise set forth in this Agreement or the Settlement
Agreement, no material filing with, and no material permit, authorization,
consent, or approval, of or from any Governmental Authority is required to be
obtained by or on behalf of such Party of the transactions contemplated by this
Agreement, except for those filings, permits, authorizations, consents or
approvals, the failure of which to be made or obtained would not materially
impair such Party's ability to consummate the transactions contemplated hereby
or materially delay the consummation of the transactions contemplated hereby.


6.2.2Neither the execution nor the delivery of this Agreement by such Party, nor
the performance by such Party of its obligations hereunder, will (i) violate the
certificate of incorporation, certificate of formation, by-laws or other
organizational document of such Party; (ii) conflict in any material respect
with or result in a material violation or breach of, or constitute a material
default under, any material contract, agreement or instrument to which such
Party is a party; or (iii) violate or conflict in any material respect with any
material Law, rule, regulation, judgment, order or decree of any court or
Governmental Authority applicable to such Party, except in the case of clause
(ii) or (iii) for violations, breaches or defaults which would not have a
material adverse effect on such Party's ability to consummate the transactions
contemplated hereby.


6.2.3The Parties shall submit this Agreement together with the Settlement
Agreement to the Federal Trade Commission Bureau of Competition and the
Assistant Attorney General in charge of the Antitrust Division of the Department
of Justice as soon as practicable following its execution and in no event later
than ten (10) Business Days following its execution.


7.Indemnities; Product Liability; Insurance




--------------------------------------------------------------------------------






7.1.Indemnity by MDCO. MDCO shall defend, indemnify and hold harmless each of
APP and its Affiliates and its and their directors, officers, employees and
contractors (“APP Party”) from and against any and all Losses, (“MDCO
Liability”) arising from or in connection with:


7.1.1any Claim resulting from any gross negligent acts or acts of willful
misconduct of any MDCO Party in connection with the performance of its
obligations under this Agreement; or


7.1.2any Claim based on or arising out of the use, Manufacturing, Labeling,
Packaging or Marketing of Angiomax, including, any investigation by a
Governmental Authority or any claim for personal injury or property damage
asserted by any user of Angiomax;


7.1.3the breach by MDCO of any of its representations or warranties contained in
this Agreement;


except, in each case, to the extent that the MDCO Liability is caused by the
negligence, breach of the terms of this Agreement, or willful misconduct of a
APP Party.
7.2.Indemnity by APP. APP shall defend, indemnify and hold harmless each of MDCO
and its Affiliates and its and their directors, officers, employees and
contractors (“MDCO Party”) from and against any and all Losses (“APP Liability”)
arising from or in connection with:


7.2.1any Claim resulting from any gross negligent acts or acts of willful
misconduct of any APP Party in connection with the performance of its
obligations under this Agreement;


7.2.2any Claim based on or arising out of the use, Manufacturing, Labeling,
Packaging or Marketing of APP Product, including, any investigation by a
Governmental Authority or any claim for personal injury or property damage
asserted by any user of APP Product; or


7.2.3the breach by APP of any of its representations or warranties contained in
this Agreement.


except, in each case, to the extent that APP's Liability is caused by the
negligence, breach of the terms of this Agreement, or willful misconduct of a
MDCO Party.
7.3.Control of Proceedings. A Party seeking indemnification hereunder shall
provide prompt written notice to the other Party (and, in any event, within
thirty (30) days) of the assertion of any claim against such Party as to which
indemnity is to be requested hereunder. The indemnifying Party shall have the
sole control over the defense of any Claim, provided that, the indemnifying
Party shall obtain the written consent of the indemnified Party prior to
settling or otherwise disposing of such Claim if as a result of the settlement
or Claim disposal the indemnified Party's interests are in any way adversely
affected.


7.4.No Admissions. The indemnified Party shall not make any payment or incur any
expenses in connection with any APP Liability or MDCO Liability (as the case may
be), or make any admissions or do anything that may compromise or prejudice the
defense of any Claim without the prior written consent of the indemnifying
Party.


7.5.Claim Information. Each Party shall promptly:


7.5.1inform the other by written notice of any actual or threatened Claim to
which Sections 7.1 or 7.2 apply;


7.5.2provide to the other Party copies of all papers and official documents
received in




--------------------------------------------------------------------------------




respect of any such Claim; and


7.5.3cooperate as reasonably requested by the other Party in the defense of any
such Claim.


7.6.Limitation of Liability. Except as may be included in a Claim under Section
7.1, 7.2 or 7.8, or a breach by any Party of Section 3 or Section 11.5, in no
event shall any Party or its Affiliates be liable for special, punitive,
indirect, incidental or consequential loss or damage based on contract, tort or
any other legal theory arising out of this Agreement.


7.7.Product Liability Insurance. Each Party shall maintain, at its own cost,
general commercial liability insurance (including comprehensive product
liability) in such amount as MDCO and APP, respectively, customarily maintain
with respect to its other products and which is reasonable and customary in the
U.S. pharmaceutical industry for companies of comparable size and activities but
in any event not less than $[**] per occurrence and $[**] in the aggregate. In
the event the insurance policy obtained by a Party is a “claims made” policy (as
opposed to an “occurrence” policy), such Party shall obtain comparable insurance
for not less than four (4) years following the expiry or termination of this
Agreement.


7.8.Irreparable Harm. APP acknowledges that in the event of a Launch or
continued Marketing or Shipping by APP of APP Product or APP AG Product in the
Territory other than as permitted under this Agreement, the damages to MDCO and
its business (including, but not limited to, lost sales of Angiomax) would be
difficult to calculate and the adequacy of monetary damages calculated at Law
would be uncertain. Accordingly, APP agrees that in any action by MDCO seeking
injunctive or other equitable relief in connection with any such Launch or
continued Marketing of Shipping, other than as permitted under this Agreement,
APP shall not assert or plead the availability of an adequate remedy at Law as a
defense to the obtaining of any such remedy. APP hereby waives any equitable
defense to such injunction including, laches, unclean hands, acquiescence or any
estoppel arguments. The foregoing shall not be in lieu of any other remedy to
which MDCO may be entitled hereunder in equity or at Law as a result of such a
breach.


7.9.Limitation on Representations, Warranties and Indemnification. NEITHER PARTY
SHALL BE DEEMED TO MAKE ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR
IMPLIED, EXCEPT AS SPECIFICALLY SET FORTH HEREIN. ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY EACH PARTY.


8.Force Majeure


8.1Force Majeure. Neither Party shall be entitled to terminate this Agreement or
shall be liable to the other under this Agreement for loss or damages
attributable to any Force Majeure, provided the Party affected shall give prompt
notice thereof to the other Party. Subject to Section 8.2, the Party giving such
notice shall be excused from such of its obligations hereunder for so long as it
continues to be affected by Force Majeure.


8.2Continued Force Majeure. If any Force Majeure continues unabated for a period
of at least ninety (90) days, the Parties shall meet to discuss in good faith
what actions to take or what modifications should be made to this Agreement as a
consequence of such Force Majeure in order to alleviate its consequences on the
affected Party.


9.Trademarks and Trade Names


9.1Except as may appear on the AG Product vials, Labeling and Packaging, APP
shall have no right to use any trademark or tradedress of MDCO and shall have no
rights to any other intellectual property of MDCO or its Affiliates other than
to the extent of the License and Authorization.






--------------------------------------------------------------------------------




10.Term and Termination


10.1Term. Unless sooner terminated in accordance with the terms hereof, the term
of this Agreement shall extend from the Effective Date until the later of: (i)
the expiration of all of MDCO's Patents, and (ii) six (6) months after the date
of expiration of the '404 Patent (the “Term”).


10.2Termination. In addition to MDCO's right to immediately terminate this
Agreement as set forth in Section 3, either Party shall be entitled to terminate
this Agreement by written notice to the other if:


10.2.1the other Party commits a material breach of this Agreement, and fails to
remedy it within sixty (60) days of receipt of notice from the first Party of
such breach and of its intention to exercise its rights under this Section 10.2;
or


10.2.2an order is made or a resolution is passed for the winding up of the other
Party (other than voluntarily for the purposes of solvent amalgamation or
reconstruction) or an order is made for the appointment of an administrator to
manage the other Party's affairs, business and property or if a receiver (which
expression shall include an administrative receiver) is appointed over any of
the other Party's assets or undertaking or if circumstances arise which entitle
the court or a creditor to appoint a receiver or manager or which entitle the
court to make a winding-up order or if a voluntary arrangement is proposed in
respect of the other Party or if the other Party takes or suffers any similar or
analogous action in consequence of debt, and such order, appointment or similar
action is not removed within ninety (90) days.


10.3Effect of Termination. In the event of expiry or termination of this
Agreement for any reason, each Party shall promptly return all Confidential
Information of the other Party provided during the Term or destroy and certify
the destruction of such Confidential Information.


10.4Liability on Termination. The termination or expiry of this Agreement shall
not release either of the Parties from any liability which at the time of
termination or expiry has already accrued to the other Party, nor affect in any
way the survival of any other right, duty or obligation of the Parties which is
expressly stated elsewhere in this Agreement to survive such termination or
expiry.


10.5Surviving Sections. The provisions of Sections 1, 3.6, 4.7-4.14, 5, 6, 7,
10.3, 10.4, 10.5, and 11 shall continue in force in accordance with their
respective terms notwithstanding expiry or termination of this Agreement for any
reason. In addition, except in the event that APP has violated the Consent
Judgment or has materially breached this Agreement or the Settlement Agreement,
the Covenant Not to Sue shall survive termination or earlier expiration of this
Agreement.


11.Miscellaneous


11.1Notice.


11.1.1Any notice or other document given under this Agreement shall be in
writing in the English language and shall be given by hand or sent by prepaid
airmail, or by confirmed fax transmission to the address of the receiving Party
as set out in Section 11.2 below unless a different address or fax number has
been notified to the other in writing for this purpose.


11.1.2Each such notice or document shall:


i.
if sent by hand, be deemed to have been given when delivered at the relevant
address;

ii.
if sent by prepaid mail, be deemed to have been given five (5) days after
posting; or



iii.
if sent by confirmed fax transmission be deemed to have been given when
transmitted, provided





--------------------------------------------------------------------------------




that, a confirmatory copy of such fax transmission shall have been sent by
prepaid overnight mail within twenty-four (24) hours of such transmission.


11.2Address for Notice. The address for services of notices and other documents
on the Parties shall be:
To MDCO
The Medicines Company
8 Sylvan Way
Parsippany, NJ 07054
Attn: Chief Executive Officer
Facsimile: (862) 207-6064


with a copy to:


The Medicines Company
8 Sylvan Way
Parsippany, NJ 07054
Attn: General Counsel
Facsimile: (862) 207-6062


To APP
APP Pharmaceuticals, Inc.
1501 East Woodfield Road
Suite 300 East
Schaumburg, Illinois 60173
Attn: General Counsel
Facsimile: (847) 413-2670


with a copy (which shall not constitute notice hereunder) to:
RAKOCZY MOLINO MAZZOCHI SIWIK LLP
6 West Hubbard Street, Suite 500
Chicago, Illinois 60654
Attn: William A. Rakoczy
Facsimile: (312) 222-6321



11.3Assignment.


11.3.1Subject to Section 11.3.2, neither Party shall assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of the other Party, not to be unreasonably withheld or delayed.


11.3.2Each Party shall be entitled, without prior written consent of the other
Party, to assign all or any of its rights or obligations under this Agreement to
an Affiliate or transfer such rights and obligations to a successor entity by
way of merger or acquisition of substantially all of the assets of such Party
(whether by consolidation, sale of assets, or otherwise); provided the Affiliate
or other successor entity expressly assumes in writing those rights, duties and
obligations under this Agreement and this Agreement itself and the Affiliate or
other successor is a financially capable business entity. [**]. The assignment
of this Agreement by APP shall not in anyway affect APPs duties, obligations and
admissions in the Settlement Agreement or the other Settlement Documents, and
APP will continue to be bound by the terms of the Consent Judgment.




--------------------------------------------------------------------------------







11.3.3Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. Any assignment or transfer in contravention of the terms of this
Agreement shall be null and void.


11.4Amendment. This Agreement may not be varied, changed, waived, discharged or
terminated, including by course of conduct or trade usage, except by an
instrument in writing signed by the Party against which enforcement of such
variation, change, waiver, discharge or termination is sought.


11.5Public Announcements. The terms of the Settlement Documents and the
negotiations of the Parties pertaining to them, shall be maintained in
confidence by the Parties. Without limiting the generality of the foregoing,
neither Party or its counsel shall provide discovery (including documents, oral
testimony and/or statements whether by deposition or otherwise, the work of
outside experts or consultants, or work product embodying any of the above) to
any Third Party in any judicial or arbitral proceeding in the Territory
pertaining to the Settlement Documents. Notwithstanding these obligations, (i) a
Party may issue a press release with the prior written consent of the other
Party (such consent to be at the sole discretion of such other Party); (ii) MDCO
may issue a press release in the form attached hereto as Schedule 11.5, and APP
may issue a press release in the form attached hereto as Schedule 11.6; (iii)
either Party may disclose such terms or discovery as otherwise required by court
order, provided that the other Party shall be given the opportunity to (a)
review and comment on the proposed disclosure reasonably in advance of the
disclosure, and (b) quash such order and to obtain a protective order requiring
that the information and documents that are the subject of such order be held in
confidence by such court; (iv) MDCO may disclose (a) to a Third Party (a
“Settling Party”), who is identified in writing to APP in advance of any
disclosure, the terms set forth in Sections 2 and 4 (along with the defined
terms in Section 1 referenced in those provisions) that trigger a most favored
nations provision in a settlement relating to the Litigated Patents, the '404
Patent or Angiomax between MDCO and such Settling Party, provided that such
disclosure is solely for purposes of establishing whether and to what extent
such a most favored nations provision has been triggered and such Settling Party
has agreed in writing to maintain the confidentiality of such terms of the
Settlement Documents and not to use such terms other than in connection with
such purpose and no other purpose, and (b) to a person unaffiliated with such
Settling Party and acceptable to MDCO Sections 2 and 4 (along with the defined
terms in Section 1 referenced in those provisions) solely to assess the
applicability of the most favored nations provision to the terms disclosed to
such Settling Party, provided that such unaffiliated person has agreed in
writing to maintain the confidentiality of the Settlement Documents and not to
use such terms other than in connection with such assessment and no other
purpose; (v) either Party may disclose such terms to such Party's actual and
prospective investors and lenders, attorneys, accountants, insurers and FDA
consultants on a need-to-know basis and who have agreed in writing and in
advance to maintain the confidentiality of such information in accordance with
the confidentiality provisions set forth herein; (vi) APP may disclose such
terms to the FDA as may be necessary or useful in obtaining and maintaining
Regulatory Approval of the APP ANDA and Launching the APP Product as provided by
the License Agreement, so long as APP requests that the FDA maintain such terms
in confidence, and (vii) APP may disclose such terms to its manufacturers,
suppliers, distributors, marketing partners and customers in accordance with
APP's exercise of its pre-Launch rights set forth in Sections 2.1 and 3.1 and
(viii) either Party may disclose such terms as otherwise required by Law,
including SEC reporting requirements, or by the rules or regulations of any
stock exchange to which the Parties are subject; provided that, the Parties will
coordinate in advance with each other in connection with the redaction of
certain provisions of the Settlement Documents with respect to any SEC filings,
and each Party shall use reasonable efforts to seek confidential treatment for
such terms; provided, however, that




--------------------------------------------------------------------------------




each Party shall ultimately retain control over what information to disclose to
the SEC or any other such agencies.
 
11.6Superiority of Agreement. The Parties agree that this Agreement supersedes
all prior discussions and writings of the Parties, and that the provisions of
this Agreement, together with any amendments hereto, shall prevail over any
inconsistent statements or provisions contained in any prior discussions,
arrangements or comments between the Parties and in any documents passing
between the Parties, including, any forecast, purchase order, purchase order
revision, acknowledgment, confirmation or notice. It is agreed that:


11.6.1neither Party has entered into this Agreement in reliance upon any
representation, warranty or undertaking of the other Party which is not
expressly set out in this Agreement;


11.6.2neither Party shall have any remedy in respect of misrepresentation or
untrue statement made by the other Party or for any breach of warranty which is
not contained in this Agreement;


11.6.3this Section 11.6 shall not exclude any liability for, or remedy in
respect of, fraudulent misrepresentation; and


11.6.4notwithstanding the foregoing, the Settlement Agreement shall be deemed of
equal dignity to this Agreement and this Agreement shall be construed together
with the Settlement Agreement in a consistent manner as reflecting a single
intent and purpose.


11.7Governing Law. This Agreement shall be governed by the Laws of the State of
Delaware without regard to the conflicts of law provisions thereof. The Parties
irrevocably agree that the United States District Court for the District of
Delaware shall have exclusive jurisdiction to deal with any disputes arising out
of or in connection with this Agreement and that, accordingly, any proceedings
arising out of or in connection with this Agreement shall be brought in the
United States District Court for the District of Delaware. Notwithstanding the
foregoing, if there is any dispute for which the United States District Court
for the District of Delaware does not have subject matter jurisdiction, the
state courts in Wilmington, Delaware shall have jurisdiction. In connection with
any dispute arising out of or in connection with this Agreement, each Party
hereby expressly consents and submits to the personal jurisdiction of the
federal and state courts in the State of Delaware.
 
11.8Agreement Costs. Each Party shall pay its own costs, charges and expenses
incurred in connection with the negotiation, preparation and completion of this
Agreement.


11.9Counterparts. This Agreement may be executed in any number of counterparts
and may be executed by the Parties on separate counterparts (including fax or
electronic counterparts), each of which is an original but all of which together
constitute the same instrument.


11.10Severability. If and to the extent that any provision of this Agreement is
held to be illegal, void or unenforceable, such provision shall be given no
effect and shall be deemed not to be included in this Agreement but without
invalidating any of the remaining provisions of this Agreement.


11.11Relationship of the Parties. In making and performing this Agreement, the
Parties are acting, and intend to be treated, as independent entities; and
nothing contained in this Agreement shall be construed or implied to create an
agency, partnership, joint venture, or employer and employee relationship
between MDCO and APP. Except as otherwise provided herein, neither Party may
make any representation, warranty or commitment, whether express or implied, on
behalf of or incur any charges or expenses for or in the name of the other
Party.


11.12Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning. MDCO and APP acknowledge
that each Party and its counsel have reviewed and revised this Agreement and
that any rule of construction to the effect that any ambiguities are to be
resolved against




--------------------------------------------------------------------------------




the drafting Party shall not be employed in the interpretation of this
Agreement. The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The terms defined
in the singular shall have a comparable meaning when used in the plural, and
vice versa. Whenever used herein, the words “include,” “includes” and
“including” shall mean “include, without limitation,” “includes, without
limitation” and “including, without limitation,” respectively. The masculine,
feminine or neuter gender and the singular or plural number shall each be deemed
to include the others whenever the context so indicates. With respect to any
particular action or agreement, the use of the words “MDCO shall” or “MDCO will”
herein shall also mean “MDCO shall cause” the particular action to be performed.
Similarly, with respect to any particular action or agreement, the use of the
words “APP shall” or “APP will” herein shall also mean “APP shall cause” the
particular action to be performed. Nothing in this Agreement shall operate to
exclude any provision implied into this Agreement by Law and which may not be
excluded by Law or limit or exclude any liability, right or remedy to a greater
extent than is permissible under Law.


11.13Dispute Resolution.


11.13.1Preliminary Process. If there is a disagreement between the Parties as to
the interpretation of this Agreement or in relation to any aspect of the
performance by either Party of its obligations under this Agreement, the Parties
shall, within ten (10) Business Days of receipt of a written request from either
Party, meet in good faith and try to resolve the disagreement without recourse
to legal proceedings.


11.13.2Escalation of Dispute. If resolution of the disagreement does not occur
within five (5) Business Days after such meeting, the matter shall be escalated
to applicable APP and MDCO Presidents (or other ranking senior executive) for
resolution.


11.13.3Equitable Relief. Nothing in this Section 11.13 restricts either Party's
freedom to seek urgent relief to preserve a legal right or remedy, or to protect
a proprietary or trade secret right, or to otherwise seek legal remedies through
any available channel if resolution is not otherwise achieved under this Section
11.13.


11.14Cumulative Rights. The rights and remedies of each of the Parties under or
pursuant to this Agreement are cumulative, may be exercised as often as such
Party considers appropriate and are in addition to its rights and remedies under
general law.


11.15No Third Party Benefit. This Agreement shall be binding upon and inure
solely to the benefit of the Parties hereto, their Affiliates, successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person or Persons any right, benefits
or remedies of any nature whatsoever under or by reason of this Agreement.


11.16Further Assurance. Each of the Parties shall do, execute and perform and
shall procure to be done and perform all such further acts, deeds, documents and
things as the other Party may reasonably require from time to time to give full
effect to the terms of this Agreement.


11.17Waiver. No failure or delay by either Party in exercising any right or
remedy provided by law under or pursuant to this Agreement shall impair such
right or remedy or operate or be construed as a waiver, acquiescence or
variation of it or preclude its exercise at any subsequent time and no single or
partial exercise of any such right or remedy shall preclude any other or further
exercise of it or the exercise of any other right or remedy. A waiver by a Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which such Party would otherwise have on any future
occasion. 


[Signature Page Follows]








--------------------------------------------------------------------------------






[Signature Page to License Agreement Regarding Bivalirudin Injection Product]
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.


THE MEDICINES COMPANY


Date: _______________        By: __/s/ Glenn Sblendorio_______________


Name: ____ Glenn Sblendorio ____________
                    
Title: _____EVP & CFO__________________








APP PHARMACEUTICALS, LLC


Date: ____1/22/12________        By: ____/s/ J.R. Ducker___________________


Name: _____J.R. Ducker___________________
                    
Title: ______President & CEO______________








Date: ____1/22/12________        By: ____/s/ J.R. Ducker___________________


Name: _____J.R. Ducker___________________
                    
Title: ______President & CEO______________










--------------------------------------------------------------------------------










Schedule 11.5





--------------------------------------------------------------------------------





Contact: Michael Mitchell
The Medicines Company
973-290-6000
investor.relations@themedco.com


FINAL DRAFT 1 22 2012
THE MEDICINES COMPANY SETTLES ANGIOMAX® (BIVALIRUDIN) PATENT LITIGATIONS WITH
APP PHARMACEUTICALS


Parsippany, N.J., January 23, 2012- The Medicines Company (NASDAQ: MDCO) today
announced that it has settled the lawsuits filed by MDCO in the U.S. District
Court for the District of Delaware relating to the Abbreviated New Drug
Application (ANDA) filed by APP Pharmaceuticals, LLC (APP) for a generic version
of Angiomax® (bivalirudin for injection). The settlement also includes APP's
agreement to dismiss its appeal of the August 2010 federal district court
decision holding that MDCO's application for Hatch Waxman patent term extension
of the Angiomax composition of matter patent, U.S. Patent No. 5,196,404, was
timely filed. Upon dismissal of the appeal, all pending litigation regarding the
Angiomax composition of matter patent will have been resolved.
As part of the settlement, APP admits that the two patents asserted in the
lawsuits related to APP's ANDA, U.S. Patent No. 7,582,727 and U.S. Patent No.
7,598,343, are valid and enforceable against, and would be infringed by, APP's
proposed generic bivalirudin product. These patents are listed in the Orange
Book and expire on July 27, 2028.
MDCO and APP also agreed to the following arrangements in connection with the
settlement:
License by MDCO
The settlement agreement includes a license by MDCO to APP and an affiliate of
APP under which APP may launch a generic bivalirudin product in the U.S. on May
1, 2019. In certain limited circumstances, this license to APP could become
effective prior to May 1, 2019 and could include an authorized generic
bivalirudin product supplied by MDCO.
Finished Product Manufacturing for MDCO
MDCO entered into an agreement with APP under which APP has agreed to
manufacture and supply Angiomax finished product to MDCO. This manufacturing
arrangement provides MDCO with an additional source of finished product supply
capacity to support anticipated growth of product use, and replaces capacity
recently lost when one of MDCO's fill and finish manufacturers announced that it
would cease contract manufacturing operations.


Acute Care Generic Products Portfolio Licensed by MDCO
MDCO and APP entered into an agreement under which APP has agreed to license and
supply to MDCO a portfolio of generic products which are used in therapeutic
areas in which MDCO focuses or plans to focus, including treatment of acute
cardiovascular, neurological and infectious diseases in hospital.






--------------------------------------------------------------------------------




Glenn Sblendorio, Executive Vice President and Chief Financial Officer of The
Medicines Company stated, “These arrangements reflect our continued confidence
in the strength of our Angiomax patents. We are delighted to partner with APP
for additional Angiomax fill and finish manufacturing capacity. Also, we believe
that the portfolio of acute and intensive care hospital generic products that we
have licensed aligns well with our portfolio of marketed and development-stage
innovative products and that our customers will welcome the expansion of our
product offerings.”


As required by law, MDCO and APP will submit all of the agreements entered into
in connection with the settlement to the U.S. Federal Trade Commission and the
U.S. Department of Justice.


For a more detailed summary of the terms and financial arrangements between MDCO
and APP, please refer to the Current Report on Form 8-K filed by MDCO with the
Securities and Exchange Commission on January 23, 2012.


Background on the litigation now settled.
In September 2009 and April 2010, MDCO received Paragraph IV Certification
Notice Letters from APP notifying MDCO that APP had submitted an ANDA to the
Food and Drug Administration for approval to market a generic version of
Angiomax®. In October 2009 and June 2010, MDCO filed patent infringement
lawsuits against APP. The complaints, which were filed in the U.S. District
Court for the District of Delaware, alleged infringement of U.S. Patent Nos.
7,582, 727 and 7,598,343.


MDCO remains in infringement litigations involving U.S. Patent Nos. 7,582, 727
and 7,598,343 with Hospira, Mylan Pharmaceuticals, Dr. Reddy's Laboratories and
Sun Pharmaceuticals.


In the first quarter of 2010, MDCO filed suit against the U.S. Patent and
Trademark Office (PTO), the U.S. Food and Drug Administration (FDA) and the U.S.
Department of Health and Human Services (HHS) seeking to set aside the PTO's
denial of MDCO's application to extend the patent term of the '404 patent.  On
August 3, 2010, the U.S. Federal District Court for the Eastern District of
Virginia ordered the PTO to consider MDCO's patent term extension application
timely filed. The period for the government to appeal the court's August 3, 2010
decision expired without government appeal. However, on August 19, 2010, APP
filed a motion to intervene for the purpose of appeal in MDCO's case against the
PTO, the FDA and HHS. On September 13, 2010, the federal district court denied
APP's motion. APP appealed the denial of its motion, as well as the federal
district court's August 3, 2010 order (and all related and underlying orders),
to the U.S. Court of Appeals for the Federal Circuit.




About The Medicines Company
The Medicines Company (NASDAQ: MDCO) provides medical solutions to improve
health outcomes for patients in acute and intensive care hospitals worldwide.
These solutions comprise medicines and knowledge that directly impact the
survival and well-being of critically ill patients. The Medicines Company's
website is www.themedicinescompany.com.


Statements contained in this press release about The Medicines Company that are
not purely historical, and all other statements that are not purely historical,
may be deemed to be forward-looking statements for purposes of the safe harbor
provisions under The Private Securities Litigation Reform Act of 1995. Without
limiting the foregoing, the words "believes," "anticipates" and "expects" and
similar expressions are intended to identify forward-looking statements. These
forward-looking statements involve known and unknown risks and uncertainties
that may cause the Company's actual results, levels of activity, performance or
achievements to be materially different from those expressed or implied by these
forward-looking statements.  Important factors that may cause or contribute to
such differences include the extent of the commercial success of Angiomax, the
Company's other products and the products licensed from APP; whether the Company
is able to maintain market exclusivity for Angiomax; whether the Company is able
to obtain or maintain patent protection for the intellectual property relating
to the Company's products; whether the Company's products and product candidates
will advance in the clinical trials process on a timely basis or at all; whether
the Company will make regulatory submissions for product candidates on a timely
basis; whether its regulatory submissions will receive approvals from regulatory
agencies on a timely basis or at all ; risks related to the Company's dependence
on third parties such as APP to manufacture and supply its products; and such
other factors as are set forth in the risk factors detailed from time to time in
the Company's periodic reports and registration statements filed with the
Securities and Exchange Commission including, without limitation, the risk
factors detailed in the Company's Quarterly




--------------------------------------------------------------------------------




Report on Form 10-Q filed on November 9, 2011, which are incorporated herein by
reference. The Company specifically disclaims any obligation to update these
forward-looking statements.






